DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5, 7-8, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2015/0093983 A1) in view of Hendrick (US 6,012,260). 
With respect to claims 1 and 8 Jeong discloses a ventilation system comprising a main housing [reference character 110 in Fig. 2] defining an internal region and the main housing configured to be positioned adjacent to a room of a building structure, a blower [reference character 120 in Fig. 2] in the internal region and configured to draw air out of the room of the building structure, and
a grille [reference characters 200 and 300 in Fig. 3] configured to at least partially block view of the main housing and the blower, the grille comprising:
a trim ring [reference character 200 in Fig. 3], 
wherein the trim ring defining an aperture [reference character 230 in Fig. 4] through which the air is configured to flow and providing access to the main housing or blower when the trim ring is connected to the main housing or blower; and
a plate [reference character 300 in Fig. 4] configured to releasably connect to the trim ring to cover the aperture [see Fig. 12, where the plate is released and pivots down from the trim ring].
Jeong does not explicitly disclose that the trim ring is releasably connectable to the main housing or the blower, note that Jeong does disclose that “[a]n inspection hole 240 may be provided in each of the four edges of the 
panel 200.  The inspection hole 240 may provide a space to fix and install the panel 200” [paragraph 0049] however Jeong does not discuss what kind of structure is used to install the panel.
	Hendrick discloses a trim ring [reference character 11 in Fig. 5] that releasably mounts to the perimeter of an opening via threaded fasteners passing through holes [reference character 20 in Fig. 5 and column 4 lines 52-61] on the trim ring. Hendrick further discloses that a grill or plate [reference character 3 in Fig. 5] is mounted to the trim ring.
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the ventilation system taught Jeong by mounting the trim ring to the housing of the blower using threaded fasteners, as taught by Hendrick in order to provide for secure attachment of the trim ring to the housing structure [column 4 lines 58-61 of Hendrick].
	With respect to claim 5 and 12 Jeong discloses that the plate is releasably connected to the trim ring by an attachment mechanism [reference character 330 in Fig. 6].
With respect to claim 7 and 14 Jeong discloses that the plate defines apertures to allow movement of air through the plate [see Fig. 15].
	
Claims 15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2015/0093983 A1) in view of Hendrick (US 6,012,260). 
With respect to claims 15 Jeong discloses a grille [reference characters 200 and 300 in Fig. 3] configured to be connected to a ventilation system comprising a main housing [reference character 110 in Fig. 2] defining an internal region and a blower [reference character 120 in Fig. 2] in the internal region and configured to move air, the grille comprising:
a trim ring [reference character 200 in Fig. 3];
the trim ring defining an aperture [reference character 230 in Fig. 4] through which the air is configured to flow and providing access to the main housing or blower when the trim ring is connected to the main housing or blower; and
a plate [reference character 300 in Fig. 4] configured to releasably connect to the trim ring to cover the aperture [see Fig. 12, where the plate is released and pivots down from the trim ring].
Jeong does not explicitly disclose having a connection mechanism for connecting the trim ring to the main housing or the blower, note that Jeong does disclose that “[a]n inspection hole 240 may be provided in each of the four edges of the  panel 200.  The inspection hole 240 may provide a space to fix and install the panel 200” [paragraph 0049] however Jeong does not discuss what kind of structure is used to install the panel.
	Hendrick discloses a trim ring [reference character 11 in Fig. 5] that releasably mounts to the perimeter of an opening via threaded fasteners passing through holes [reference character 20 in Fig. 5 and column 4 lines 52-61] on the trim ring. Hendrick further discloses that a grill or plate [reference character 3 in Fig. 5] is mounted to the trim ring.
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the ventilation system taught Jeong by mounting the trim ring to the housing of the blower using threaded fasteners, as taught by Hendrick in order to provide for secure attachment of the trim ring to the housing structure [column 4 lines 58-61 of Hendrick].
With respect to claim 18 Jeong discloses that the plate is releasably connected to the trim ring by an attachment mechanism [reference character 330 in Fig. 6].
	With respect to claim 20 Jeong discloses that the plate defines apertures to allow movement of air through the plate [see Fig. 15].

Allowable Subject Matter
Claims 21-24 are allowed.
Claims 2, 4, 6, 9, 11, 13, 16, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762